DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicants elected group I, the cage polypeptide of SEQ ID 27194, the key polypeptide of SEQ ID 27195, and the effector polypeptide of SEQ ID 27052 without traverse in the reply filed on 7 Feb, 2022.  This sequence combination was determined to be novel an unobvious over the prior art, but the claims themselves were not found to be allowable.

Claims Status
Claims 26, 34, 35, and 38-53 are pending.
Claims 26 and 34 have been amended.
Claims 35, 38, and 40-53 have been withdrawn from consideration due to an election/restriction requirement.

Withdrawn Rejections
The rejection of claims 26, 34, 36, 37 and 39 under 35 U.S.C. 101 because the claims read on a judicial exception is hereby withdrawn due to amendment.

The rejection of claim(s) 26, 34, 36, 37, and 39 under 35 U.S.C. 102(a)(1) as being anticipated by Krumm et al (Front. Pharmacol. (2015) 6 (48)) is hereby withdrawn due to amendment.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26, 34, and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure(MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure and (d) representative number of samples.
The issue is if a person could determine if a given set of sequences was a helical bundle, a LOCKR switch, a key polypeptide, and an effector polypeptide.

(a and b) actual reduction to practice and disclosure of drawings or structural chemical formulas:  Applicants describe in broad terms the design of a helix bundle that binds to a target polypeptide and screen for destabilizing mutations in the region that binds to the target polypeptide (p93, 2nd paragraph to p94, 1st paragraph).  These were used as a base to identify other systems with fewer helices in the bundle (p98, 2nd and 3d paragraphs).  Much of the disclosure consists of lists of sets of polypeptides that meet the functional requirements, apparently made by swapping known binding sequences into a small number of core sequences.
(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  Applicants have claimed a multi-helix bundle polypeptide with a binding sequence that will not bind until the polypeptide has bound to a key polypeptide, which is different than the moiety the binding sequence binds to.  This has the functional requirement of a binding sequence (“bioactive peptide,” defined as a peptide of any length or amino acid composition that is capable of selectively binding to a defined target), which must selectively bind to an arbitrary target, the binding sequence attached to a polypeptide that also binds to an arbitrary key polypeptide, the binding of which will cause a rearrangement that increases the affinity of the binding sequence to its target.  In addition, there is another functional requirement that the polypeptide fold into a helix bundle of a defined range of helices.  In other words, there are many functional requirements that any embodiment that reads on the claim must meet.  However, applicants have not defined what structural requirements are necessary to meet these functional requirements.  A person of skill in the art would not know what chemical/sequence/physical features are required to meet the many functional requirements of the claims.  In essence, applicants are claiming their invention by function.  That is not sufficient to meet the written description requirement.
Howes (C&ENews, 1 Dec, 2020) discusses DeepMind AI, a new program that predicts polypeptide structure from sequence (1st page, 3d paragraph).  As of 2018 (after the priority date of applicant’s invention), however, the best software could not match the structures obtained experimentally (1st page, 3d paragraph).  The problem was so difficult, that many researchers believed they would not live to see a solution (1st page, 2nd paragraph).  The program, while a great advance over prior prediction software, cannot solve all protein structures; complexes mulitple many protein-protein interactions and proteins in cell membranes, for example, are not solved yet (2nd page, 4th paragraph).  
This lack of ability to predict structure from sequence at the time of applicant’s invention is emphasized by Rocklin et al (Science (2017) 357 p168-175, cited by applicants).  Designing a polypeptide with a given structure, ab initio, was successful only 6% of the time, although iteration between design and experiment increased that to 47% (abstract).  
Computational determination of binding partners also is not ready for prime time.  Jordan (Med. Chem. Lett (2018) 9 p1150-1152) discusses the promise of computational drug design to find molecules that interact with key binding site residues for improved potency and selectivity (p1150, 1st column, 1st paragraph).  While computational processes have certainly helped in drug discovery (p1150, 1st column, 2nd paragraph), a medicinal chemist cannot import their protein structure of choice into a computer and expect it to find compounds that will bind to it (p1150, 2nd column, 2nd paragraph).  Note that the publication date of the reference is the same as applicant’s earliest priority date, to the accuracy given in the reference.
Peltomaa et al (ACS Omega (2019) 4 p11569-11580) discusses phage display to find binding elements for biosensors (title).  Phage can be used for combinatorial discovery of peptides that bind to an arbitrary moiety (p11570, 1st column, 4th paragraph, continues to 2nd column).  This reference shows that, 2 years after applicant’s priority date, combinatorial methods were used to find polypeptide sequences that bound to a target.  If a person of skill in the art could place a model of the target in a computer and reliably expect it to be able to find a polypeptide that bound to it (and do other productive activities while the computer calculated), it would not make sense to spend a week of work at the lab bench to do the same thing by essentially throwing many many many sequences at a target to see if any bind.
Once a set of polypeptides are found that meet the claim limitations, the ability to extrapolate to other polypeptide sequences that meet the claim limitations is limited without additional information as to what portions of the sequence are important.  Yampolsky et al (Genetics (2005) 170 p1459-1472) show that mutation of an amino acid, even a conservative substitution, is likely to abrogate activity (table 3, p1465, top of page).  While it is possible to use a known sequence as a starting point to find more, it is more complex than just making minor mutations on paper to the sequence and expecting the sequence to retain important properties.
(d) representative number of samples:  Applicants have a number of examples, but many of these appear to be swapping the various binding sequences out for other known binding sequences.  The cage polypeptide appears to be a single sequence (absent the bioactive sequence) and derivatives of that sequence.  Note that a comparison of applicant’s elected cage sequence (SEQ ID 27194) has no significant identity to the G-protein coupled receptor sequence NTSR1 (the polypeptide discussed in the rejection under 35 USC 101, above)(NCBI Reference Sequence NP_002522, downloaded 1 March, 2022) when compared with NCBI Blast using default settings.  This indicates that there are areas of chemical space that applicants have not explored that will meet the limitations of the claims.  The effect that applicants are claiming, allostery is very common.  The introduction to the Oct 2010 issue of the journal Pharmaceuticals (2010) 3(11)) states that all dynamic proteins are potentially allosteric (3d page, 6th paragraph) and more and more are being identified (3d page, 7th paragraph).  Given that the one example mentioned above has no identifiable sequence identity to applicant’s elected species, and there is no reason to believe that other allosteric proteins will have more than a coincidental identity, there are likely a very large genus of embodiments that read on the claims that are very different than what applicant has described.  In addition, as of applicant’s priority date, it was impossible to determine a structure from a sequence (so unable to determine if a helix bundle formed or how (or even if) it would change structure upon binding) and impossible to ab initio determine a sequence that bound to a given polypeptide sequence (key peptide binding, effector binding), that applicant’s examples clearly illuminate only a very small section of chemical space, and that examples outside that space are known, applicants lack written description for the claims.
response to applicant’s arguments
	Applicants argue that they have amended around this rejection, and that the disclosure gives many examples of how to tune such switches.  
Applicant's arguments filed 17 Aug, 2022 have been fully considered but they are not persuasive.

Even after amendment, the claimed polypeptide must have a given structure when not bound to a key polypeptide, and must bind to a key polypeptide (of unknown sequence).  Upon binding, this polypeptide must rearrange to allow the activity of a bioactive peptide.  Each of these is a functional limitation that applicants have not given any structural information needed for the functional activity.  Even after amendment, these functional limitations are still present.
	Applicants further argue that they have described how to tune a LOCKR switch.  That is not the same as being able to determine, without actually synthesizing the sequence, if a given polypeptide meets the claim limitations.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

first rejection
Claims 26, 34, and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 14 of U.S. Patent No. 10,851,135. Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate the instant claims.
Competing claim 1 describes a cage polypeptide, which has every structural feature that applicants have stated is required to meet the functional limitations of the claim (forms helical bundle of 2-7 helices, binds to a key polypeptide, and rearranges upon binding to expose a bioactive polypeptide that binds to an effector polypeptide).  Note that claim 14 explicitly allows for the key polypeptide, bioactive peptide, and the effector polypeptide.  Competing claim 11 specifies a pharmaceutically acceptable composition comprising the cage polypeptide and a pharmaceutically acceptable carrier.
response to applicant’s arguments
	Applicants state that they will address this rejection when the claims are otherwise in condition for allowance.

second rejection
Claims 26 and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 19 of copending Application No. 17/419,413 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate the instant claims.
Competing claim 1 describes a polypeptide with a helical bundle with between 2-7 alpha helices, comprising a structural region and a latch region defined very similarly to the instant claims, and a degron.  Competing claim 3 specifies that the degron be a peptide, which has all the structural requirements to be the bioactive peptide of the instant claims.  Competing claim 19 adds a key polypeptide, which has the same effect as the key polypeptide of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
response to applicant’s arguments
	Applicants state that they will address this rejection when the claims are otherwise in condition for allowance.

third rejection
Claims 26 and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 43 of copending Application No. 17/419,236 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate the instant claims.
Competing claim 1 describes a signaling system with a degron bound to a signaling protein, which will expose the degron when a key polypeptide binds to the system.  Competing claim 2 specifies that the system comprise 6 helices, while competing claim 43 describes a nucleic acid sequence that encodes the system of claim 1.  As the system is encoded by a polynucleotide, it must be a polypeptide, and the degron has all the structural requirements that applicants have stated is required to be a binding peptide.
response to applicant’s arguments
	Applicants state that they will address this rejection when the claims are otherwise in condition for allowance.

New Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26, 34, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wess et al (Trends PHarmacol. Sci. (2008) 29(12) p616-625) with evidentiary support from Rocha-Resende et al (Peptides (2017) 98 p70-77) and Szczepek et al (Nat. Comm. (2014) 5 (480)).  Please note that this rejection is necessitated by amendment.

Claim 26 is drawn to a non-natural 2-7 helix polypeptide, that, when bound to a key polypeptide, will rearrange to move one of the helices to expose a bioactive polypeptide.

Wess et al discuss conformational changes involved in G-protein coupled receptor activation (title).  These sequences have 7 helices (fig 1, 15th page).  Using the M3 muscarinic acetylcholine receptor as a model, disulfide cross linking studies were conducted to provide a model of the structural changes associated with activation (2nd page, 5th paragraph) – i.e. a non-natural sequence.  As evidenced by Rocha-Resende et al, this receptor can be activated by a peptide (abstract)(key polypeptide in the language of the claims).  A cleavage site was introduced between two helices of the receptor, and various amino acids were mutated to cysteine (3d page, 1st paragraph).  If, after activation, a disulfide bridge is formed between the two helices of the receptor, it will not separate off when the cleavage site is cut (3d page, 1st paragraph) giving spatial distance information.  Upon activation, the receptor has a major conformational change at the 7th helix during activation (4th page, 5th paragraph).  Note that, as evidenced by Szczpek et al, this allows for binding of the G-protein to the C-terminus (at the end of helix VII)(fig 1, 2nd page, bottom of page).  These receptors were membrane preparations from transiently infected COS-7 cells (3d page, 3d paragraph).
Wess et al discuss a 7 helix polypeptide, that has been modified from the natural sequence (non-natural) that can bind to a key polypeptide, where, upon binding to the key polypeptide, displaces a helix allowing access to a bioactive peptide (where the G-protein binds the receptor).  Thus, this reference anticipates claims 26 and 34.
Wess et al discuss membrane preparations of these receptors, a pharmaceutically acceptable carrier, anticipating claim 39.

Double Patenting
The legal basis for these rejections were given above, and will not be repeated here.

first rejection
Claims 26 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 85 of copending Application No. 17/812,712 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claim anticipates the instant claims.  Please note that, while this is a new rejection, it is based on an application that was filed after the previous office action was mailed.  As applicants are assumed to know what they have filed, this will not negate the finality of this office action.
Competing claim 1 describes a polynucleotide encoding a structural region and a latch region defined by similarity to Markush groups of sequences, while competing claim 85 describes the polypeptide encoded by the polynucleotide.  This polypeptide has every structural feature that applicants have stated is required to meet the functional limitations of the instant claims, anticipating them.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

second rejection
Claims 26 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 88 of copending Application No. 17/812,716 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claim anticipates the instant claims.  Please note that, while this is a new rejection, it is based on an application that was filed after the previous office action was mailed.  As applicants are assumed to know what they have filed, this will not negate the finality of this office action.
Competing claim 1 describes a polynucleotide encoding a structural region and a latch region defined by similarity to Markush groups of sequences, while competing claim 88 describes the polypeptide encoded by the polynucleotide.  This polypeptide has every structural feature that applicants have stated is required to meet the functional limitations of the instant claims, anticipating them.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658